— Judgment unanimously affirmed. Memorandum: The verdict, following a nonjury trial, convicting defendant of second degree burglary is not against *675the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The People established that defendant broke into the complainant’s apartment, brandished a knife, threatened to kill her and attempted to escape when the police arrived. Defendant’s intent to commit a crime at the time of his entry (see, People v Gaines, 74 NY2d 358) can be inferred from the surrounding circumstances (see, People v Middleton, 140 AD2d 550, lv denied 72 NY2d 959; People v Bull, 136 AD2d 929, lv denied 71 NY2d 966; People v Johnson, 115 AD2d 136, lv denied 67 NY2d 762). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Burglary, 2nd Degree.) Present — Doerr, J. P., Green, Pine, Balio and Lowery, JJ.